Citation Nr: 1133350	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, and awarded a noncompensable rating, effective October 4, 2006.  The Veteran disagreed with the rating provided, and the current appeal ensued.  

It is important to note, that in the April 2007 correspondence submitted in connection with this claim, the Veteran stated that clear and unmistakable error (CUE) had been made in the rating decision which did not provide him a compensable rating for bilateral hearing loss.  Consideration has been given as to whether the April 2007 correspondence represents a claim for CUE and, if so, whether it should be referred to the RO for proper adjudication.  See 38 C.F.R. 
§ 19.9 (2010).  A claim for CUE is made with respect to a rating decision that is final.  See 38 C.F.R. § 3.105(a) (decisions which are final and binding will be accepted as correct in the absence of clear and unmistakable error).  Here, since the April 2007 rating decision, which granted service connection for bilateral hearing loss and awarded a noncompensable rating, is the subject of this claim, and is not a final decision, there is only the initial increased rating claim before the Board. There is no CUE to refer RO, much less to adjudicate, in this regard.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss is more severe than the current rating reflects.  He argues that VA's speech discrimination scores in a testing environment present an inaccurate disability picture.  He points to the report of a June 2007 VA audiology evaluation, which he maintains shows the true nature of his speech recognition.  He argues that the more recent speech recognition test results show that his hearing loss is worse than his rating reflects and that as a result, a compensable rating should be awarded.  

A review of the record reveals that the Veteran underwent a VA audiogram in June 2007.  A copy of the audiogram results with measured puretone threshold readings was not associated with the claims folder.  Only the Veteran's speech recognition scores were reported.  A copy of this full examination report should be of record and associated with the claim folder for review prior to final adjudication of the claim.  

Further, the Board notes that the Veteran's VA audiology VA examination is now over four years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, given his assertion that his level of hearing loss has not been evaluated, and the results of the June 2007 evaluation appear to show a shift in his hearing acuity, the Veteran should be scheduled for a new VA audiology examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the full June 2007 audiogram report with speech recognition scores and reported puretone threshold readings (1000 hz. to 4000 hz.) and the report should be associated with the claims folder.  The RO/AMC should also request all VA inpatient and outpatient treatment records related to his hearing loss since July 2007.

2.  After the above records have been obtained and associated with the claims folder, the Veteran should be scheduled for a VA audiological examination by a state- licensed audiologist to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  If warranted, the examiner should reconcile the findings of the examination with those made in the March 2007 VA examination and June 2007 VA audiology evaluation, i.e., if there is a disparity in the results explain why.

Rationale for all requested opinions should be provided.  If an opinion cannot be rendered without resorting to mere speculation, such should be stated and explained.

3.  Thereafter, readjudicate the claim.  If any such action does not resolve the claim, the RO shall issue the Veteran a Supplemental Statement of the Case.  Then, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

